 



Exhibit 10.2
AMENDMENT NO. 6 TO THE
2002 STOCK INCENTIVE PLAN OF
AMETEK, INC.
         WHEREAS, AMETEK, Inc (the “Company”) has adopted the 2002 Stock
Incentive Plan of AMETEK, Inc. (the “Plan”); and
         WHEREAS, Section 18 of the Plan permits the Board of Directors of the
Company or the Committee (as defined in the Plan) to amend the Plan; and
         WHEREAS, the Board of Directors of the Company now desires to amend the
Plan in certain respects;
     NOW, THEREFORE, the Plan is hereby amended as follows:

  1.   Section 2(h) of the Plan is hereby amended to read in its entirety as
follows:

               “2. Definitions.
(h) “Fair Market Value” shall mean the last reported sale price on the principal
United States stock exchange or other United States market on which the Shares
are traded on the date as of which such value is being determined or, if there
shall be no sale on that date, then on the last previous day on which a sale was
so reported.”

  2.   The provisions of this Amendment shall be effective as of October 25,
2006.     3.   Except to the extent hereinabove set forth, the Plan shall remain
in full force and effect.

          IN WITNESS WHEREOF, this Amendment has been executed by a duly
authorized officer of the Company as of the 25th day of October, 2006.

            AMETEK, INC.
      By:   /s/ John J. Molinelli         Name:   John J. Molinelli       
Title:   Executive Vice President &
Chief Financial Officer     

Attest:

     
/s/ Kathryn E. Sena
 
Kathryn E. Sena
Corporate Secretary
   

 